Opinion filed April 5, 2007 















 








 




Opinion filed April 5, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00140-CV 
                                                    __________
 
                              EDWARD
ARTHUR KOHLER, Appellant
                                                             V.
                             DARRYL
S. HAMPTON ET AL, Appellees
 

 
                                        On
Appeal from the 132nd District Court
                                                          Scurry
  County, Texas
                                                   Trial
Court Cause No. 22,467
 

 
                                              M
E M O R A N D U M   O P I N I O N
The
trial court signed the order dismissing Edward Arthur Kohler=s petition on April 27, 2006.  The clerk=s
record was filed in this court on June 26, 2006.  Kohler has received numerous extensions of
time in which to file his brief.  On
February 26, 2007, the clerk of this court wrote the parties and informed
Kohler that, if his brief was not filed on or before March 28, 2007, the appeal
would be dismissed for want of prosecution. 
As of this date, there has been no response to our March 28 letter.
Therefore,
the appeal is dismissed.  Tex. R. App. P. 38.8(a), 42.4.
 
April 5, 2007                                                                            PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.